Examiner’s Comments
Applicant’s arguments and amendments with respect to the Double Patenting rejection have been fully considered and are persuasive.  The Double Patenting rejection has been withdrawn. Furthermore, the Examiner draws attention to the Terminal Disclaimer filed on 23 February 2021 thus negating any possibility of an obviousness type Double Patenting with the amended claims.
The Examiner sets forth the amendment below because lines 18-20 appeared to be an exact copy of lines 17-18. Furthermore, in the previous set of claims, the cancelled limitation was not present and wasn’t underlined in the most recent amendment. So it appears to have been inadvertently added.
All the new claims depend from Claim 1, thus no restriction requirement is necessary and these claims are allowed based upon their dependency to Claim 1.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (currently amended) An insulation-retaining sheet having a top edge and an opposed bottom edge, and a first side edge and an opposed second side edge, the insulation-retaining sheet comprising:
a sheet of mesh having an air permeability of at least 200 cfm per square foot, a top edge and an opposed bottom edge, and a first side edge and an opposed second side edge; and

wherein the insulation-retaining sheet has a plurality of open zones extending laterally from the first side edge of the sheet of mesh to the second side edge of the sheet of mesh in which no vapor-retarding membrane is laminated to the mesh,

wherein at least 5% of the area of the insulation-retaining sheet is open zones.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Prior Art does not disclose an insulation-retaining sheet comprising: a sheet of mesh material having an air permeability of at least 200 cfm per square foot; one or more strips of vapor-retarding membrane laminated to the sheet of mesh, the first and second side edges of the strip extending to first and second side edges of the sheet of mesh; and a plurality of open zones in which no vapor-retarding membrane is laminated to the mesh.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635